ADAMS, J.,
This case comes before this court on appeal from the refusal of Thomas H. Hamilton, the Sheriff of Fayette County, Pa., to issue a license to petitioner, Raymond L. Martray, to sell firearms directly to the consumer pursuant to Pennsylvania Uniform Firearms Act, 18 P.S. §§6101, et seq.
Raymond L. Martray was a licensed dealer, authorized to sell firearms directly to the consumer by virtue of a license which had been granted him by Thomas H. Hamilton, the Sheriff of Fayette County, Pennsylvania. This license is renewable on a yearly basis and in the instant case expired on June 19, 1975.
A hearing on the petition was held July 21, 1975. At the hearing, testimony revealed that the Sheriff of Fayette County refused to renew the permit by *686reason of the fact that he did not believe the applicant to be reputable by reason of the fact that the applicant, who was a police officer with the Connellsville police force, had been arrested and charged with burglary, larceny, robbery and conspiracy to commit those offenses.
The question before this court is whether the sheriff abused his discretion in refusing to grant the permit.
The Pennsylvania Uniform Firearms Act of December 6, 1972, P.L. 1068, (No. 334), 18 Pa. C.S. §6109, provides:
“(a) Issue of License — The chief or head of any police force or police department of a city, and, elsewhere, the sheriff of a county, may, upon the application of any person, issue a license to such person to carry a firearm in a vehicle or concealed on or about his person within this Commonwealth for not more than one year from date of issue, if it appears that the applicant has good reason to fear an injury to his person or property, or has any other proper reason for carrying a firearm, and that he is a suitable person to be so licensed.”
We will first note in passing that the applicant is a resident of Connellsville, a third class city, and in accordance with the terms of the act it would appear that the application for the license should be made to the chief or head of the police force or police department of Connellsville and not the sheriff.
We will, however, deal with the application for license on its merits without determining in this proceeding whether the sheriff is the proper party to issue the licenses to residents of third class cities.
It was stipulated by the parties that the applicant is, in fact, under arrest for crimes previously stated, *687and it is alleged that said crimes were committed by him as a part of a general conspiracy with others.
Under the circumstances, the court cannot say that the sheriff abused his discretion in making the determination that the applicant was not “reputable” within the meaning of the statute. The court is of the opinion that the action of the sheriff was proper and, therefore, we make the following
ORDER
And now, July 26, 1975, the appeal of Raymond L. Martray from the order of the Sheriff of Fayette County, Pa., dated June 18, 1975, refusing to issue a license to sell firearms is dismissed and the action of the sheriff is affirmed.